Citation Nr: 1424115	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-31 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code




ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.  The appellant is the Veteran's son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that the appellant did not qualify for DEA benefits.

The Board remanded this claim in November 2012 and July 2013 to ensure that the appellant receive proper notification of a Board hearing at his current mailing address.  Unfortunately, the Board must remand this claim again to ensure compliance with its remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested to testify at a videoconference hearing before the Board in his March 2010 substantive appeal (VA Form 9).  A hearing was scheduled for December 2010, and the appellant did not appear for it.  However, an October 2010 letter notifying the appellant of the hearing was returned to the AOJ as undeliverable, with a label indicating that the appellant had moved to a new address.  Because it appeared that the appellant never received notice of the December 2010 hearing, the Board remanded this claim in November 2012.  In addition to its directive to schedule the appellant for a new hearing, the Board instructed the AOJ to ascertain the appellant's current address and to send a hearing notification letter to that address. 
The AOJ scheduled a May 2013 videoconference hearing for the appellant, to which he did not appear.  However, the April 2013 hearing notification letter in the file is addressed to the Veteran, the appellant's father, rather than to the appellant. There is no indication that the AOJ tried to obtain a correct address for the appellant or that a hearing notification letter was sent to the appellant.  Consequently, because it again appeared that the appellant never received notice of the May 2013 hearing, the Board again remanded the claim in July 2013.   In addition to its directive to schedule the appellant for a new hearing, the Board instructed the AOJ to ascertain the appellant's current address and to send a hearing notification letter to that address. 

The AOJ scheduled a May 2014 videoconference hearing for the appellant, to which he did not appear.  However, the April 2014 hearing notification letter in the file is addressed to the Veteran, the appellant's father, rather than to the appellant.  It does not appear that a hearing notification was sent to the appellant or that the AOJ made appropriate efforts to obtain a correct address for the appellant.  Thus, it appears that the appellant never received notice of the May 2014 hearing.  Consequently, there has not been substantial compliance with the Board's remand directives and the case must again be remanded to ensure such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the appellant's right to a hearing, which necessarily includes proper notification of the hearing, has still not been honored. 

On remand, the appellant should be scheduled for a new videoconference hearing. In addition, the AOJ must make every effort to ascertain the appellant's current address, and then send a proper hearing notification letter to that address.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the APPELLANT, [redacted] (the Veteran's son), for a videoconference hearing before the Board.

2.   Make appropriate efforts to DETERMINE THE CURRENT ADDRESS OF THE APPELLANT, [redacted].  If necessary as part of these efforts, contact the Veteran to see if he can:
A) Furnish the APPELLANT'S address or
B) Contact the APPELLANT to inform him that VA needs his updated address in order to provide notification of his upcoming Board hearing.   

3.  After determining the appropriate address for the APPELLANT, [redacted], send a proper hearing notification letter to HIM at this address.   
Ensure that the hearing notification letter is sent to the APPELLANT, at his current address, and not to the Veteran.

4.  If, and only if, the current address for the APPELLANT cannot be determined after all appropriate efforts, add a memo in the claims file to this effect, which includes a description of all efforts taken to make the address determination.  

5.  After the hearing is conducted, or if the APPELLANT withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



